PER CURIAM.
Appellant’s sentences fpr two counts of lewd assault upon a child are affirmed. See the committee note to Rule 3.701(d)(12); The Florida Bar: Amendment to Rules of Criminal Procedure (3.701, 3.988-Sentencing Guidelines), 451 So.2d 824 n. 13 (Fla.1984). However, the Judgment, Sentence and Order Placing Defendant on Probation During Portion of Sentence shall be modified to reflect that appellant’s crime in count I was a lewd assault upon a child, not sexual battery.
AFFIRMED as modified.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.